8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry Patton CALDWELL, Plaintiff-Appellant,v.Edward W. MURRAY, Jr.;  Edward C. Morris;  C. Daniel Larsen;R. A. Lipsner;  Julian U. Pugh;  Lou Ann White;  RichardTaylor;  William P. Rogers;  John B. Taylor;  Steve Hollar;Susan A. Ponton;  Dianna Helmick;  Edward J. St. Angelo;Robert Ashby;  Douglas Chaffins; Peyton W. Hull,Defendants-Appellees.
No. 93-6065.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  B. Waugh Crigler, Magistrate Judge.  (CA-90-510-R)
Harry Patton Caldwell, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Harry Patton Caldwell appeals from the magistrate judge's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the magistrate judge.  Caldwell v. Murray, No. CA-90-510-R (W.D. Va.  Dec. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to jurisdiction of the magistrate judge under 28 U.S.C.A. § 636(c)(2) (West Supp. 1993)